DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments, filed 08/16/2021, are acknowledged and have been considered. 
	Regarding the objection to the specification, Applicant’s amendment to the specification is acknowledged. Accordingly, the objection to the specification is withdrawn. 
	Regarding the objections to the claims, Applicant’s amendment to claim 4 is acknowledged. Accordingly, the claim objections to claims 4 and 6 are withdrawn. 
	Regarding the interpretation of the claims under 35 U.S.S. 112(f), Applicant’s remarks and amendments are acknowledged. Applicant’s remarks regarding the “contact element” feature are acknowledged and have been found persuasive; the “contact element” is no longer being interpreted under 35 U.S.C. 112(f). Applicant’s amendments (“scanning unit” amended to “scanner”; “sealing element” amended to “seal”; “control unit” amended to “controller”; and “processing unit” amended to “processor”) are acknowledged; these features are no longer being interpreted under 35 U.S.C. 112(f). Applicant’s remarks and amendments regarding the “alignment element” feature are acknowledged and have been found persuasive; the “alignment element” is no longer being interpreted under 35 U.S.C. 112(f).
	Regarding the rejection of the claims under 35 U.S.C. 112(b), Applicant’s amendments are acknowledged. Accordingly, the claims rejections under 35 U.S.C. 112(b) are withdrawn. 

Status of Claims
	Claims 1-15 were previously pending in the application. 
	As of the amendments filed 08/16/2021, claims 1-2, 4, and 10-15 are amended; claims 16-17 are newly added; and no claims are canceled. 
	Accordingly, claims 1-17 are currently under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2016/0374565 A1, hereinafter "Nakajima") in view of Kyono et al. (US 2015/0119683 A1, hereinafter “Kyono”), further in view of Fujimoto et al. (Us 2012/0150012 A1, hereinafter “Fujimoto”). 

Regarding claim 1, Nakajima discloses a “photoacoustic imaging technology” ([0004]), and further discloses: 
A probe for optoacoustic imaging of an object ("photoacoustic apparatus in the present embodiment includes ... a focusing probe 102" Nakajima: [0052]), comprising:
an optoacoustic sensor ("a measurement unit 113 including the probe 102, the light emitting unit 106, and the like" Nakajima: [0056]) configured to emit electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave generated in the object" Nakajima: [0037]) and to detect acoustic waves generated in the object ("detecting an acoustic wave propagating from a living organism" Nakajima: [0036]) in response to irradiating the object with the electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave generated in the object" Nakajima: [0037]);
a scanner ("scanning mechanism 114" Nakajima: [0056]) configured to cause a movement of the optoacoustic sensor ("the control unit 115 supplies ... control signals for the scanning mechanism 114" Nakajima: [0057]; "scanning mechanism 114 moves the probe 102" Nakajima: [0066]); 
wherein the optoacoustic sensor ("a measurement unit 113 including the probe 102, the light emitting unit 106, and the like" Nakajima: [0056]) comprises
a focused ("acoustic lens as focuses an acoustic wave…focusing and receiving photoacoustic waves" Nakajima: [0055]) ultrasonic transducer configured to detect the acoustic waves generated in the object ("photoacoustic waves are received by a transducer" Nakajima: [0004]), the ultrasonic transducer having an axis of symmetry ([An annotated version of Nakajima's Fig. 1 is provided below. In 
a light-emitting element ("Light 107 emitted from the light emitting unit 106 is radiated to an object 111" Nakajima: [0053]) configured to emit the electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave generated in the object" Nakajima: [0037]), wherein at least a part of the light-emitting element ("light emitting unit 106" Nakajima: [0053], Fig. 1)  is located in the axis of symmetry of the ultrasonic transducer ([As shown in annotated Fig. 1, the light emitting unit 106 (representing the light-emitting element) is located directly in the axis of symmetry.]). 

    PNG
    media_image1.png
    576
    456
    media_image1.png
    Greyscale


Nakajima is not being relied upon for teaching: 

a scanner configured to cause a movement of the optoacoustic sensor relative to the contact element along at least one lateral dimension of the contact element; and
a seal configured to create a sealed space between the contact element and the optoacoustic sensor, the sealed space between the contact element and the optoacoustic sensor containing an acoustic coupling medium for acoustically coupling the optoacoustic sensor to the contact element, and at least a part of the seal being flexible to allow for the movement of the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element;
wherein the seal comprises a flexible membrane spanning across the space between the optoacoustic sensor and the contact element, thereby sealing said space so that the optoacoustic sensor or at least a part of the optoacoustic sensor, the contact element, and the flexible membrane of the seal form a closed deformable compartment that adapts to the movement of the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element.

However, in a similar invention in the same field of endeavor, Kyono teaches a “subject-information acquiring apparatus” ([0002]), which uses “photoacoustic tomography … as a technique for imaging of physiological information, that is, functional information about a living body or the like” ([0004]), and further teaches: 
a contact element ("holder 103 that holds a portion to be examined (hereinafter referred to as an examined portion) 101 which is part of a subject 100" Kyono: [0030], Fig. 1; "holder 103 is a cup-shaped member (hereinafter described as a holding cup 203)" Kyono: [0046]) configured to be brought close to or into contact with the object ("holding cup 203 can contact and hold the examined portion 
a scanner ("moving unit 111" Kyono: [0068], Fig. 5) configured to cause a movement ("moving unit 111 controls the amount of displacement of the center position of the supporting member 105 with respect to the center position of the holder 103" Kyono: [0068], Fig. 5) of the optoacoustic sensor ("acoustic wave detectors 104 are moved for scanning" Kyono: [0068]) relative to the contact element ("supporting member 105 that supports the plurality of acoustic wave detectors 104" Kyono: [0030]; [Since the supporting member 105 supports the plurality of acoustic wave detectors 104, the displacement of the supporting member 105 horizontally with respect to the holder 103 will also include a horizontal displacement of the acoustic wave detectors 104.]) along at least one lateral dimension of the contact element ("moving unit 611 that moves the supporting member 105 includes … an XY-direction (horizontal) moving mechanism 611 b" Kyono: [0103], Fig. 13); and
a seal ("supporting member 105" Kyono: [0030]) configured to create a sealed space between the contact element and the optoacoustic sensor ("space defined by the bed 102, the holder 103, and the supporting member 105" Kyono: [0038]), the sealed space between the contact element and the optoacoustic sensor containing an acoustic coupling medium ("space defined by the bed 102, the holder 103, and the supporting member 105 can be filled with the acoustic matching liquid 106" Kyono: [0038]) for acoustically coupling the optoacoustic sensor to the contact element ("the surface of the supporting member 105, the surface being in contact with the acoustic matching liquid 106, such that the holder 103 is surrounded by the acoustic wave detectors 104" Kyono: [0038]). 


The combination of Nakajima and Kyono is not being relied upon for teaching: 
at least a part of the seal being flexible to allow for the movement of the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element;
wherein the seal comprises a flexible membrane spanning across the space between the optoacoustic sensor and the contact element, thereby sealing said space so that the optoacoustic sensor or at least a part of the optoacoustic sensor, the contact element, and the flexible membrane of the seal form a closed deformable compartment that adapts to the movement of the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element.

However, in a similar invention in the same field of endeavor, Fujimoto teaches “an apparatus for measuring an acoustic wave” ([0001]) including “a diagnostic system of a photo-acoustic tomography (PAT) using a photo-acoustic effect” ([0003]), and further teaches: 
at least a part of the seal ("seal member 21, which encloses a periphery of the conversion unit 19" Fujimoto: [0034], Fig. 1) being flexible ("material such as rubber, a porous material (sponge), leather and resin may be used as the seal member 21" Fujimoto: [0042]) to allow for the movement of the optoacoustic sensor relative to the contact element ("since the space 22 filled with the lubricant is formed by enclosing the periphery of the conversion unit 19 by the seal member 21, the adhesiveness 
wherein the seal comprises a flexible membrane spanning across the space between the optoacoustic sensor and the contact element ("In FIG. 4C, the tip end 44 of the seal member 21 b is inclined by attaching the seal member 21 b to an inclined portion 46 inclined toward the conversion unit 19" Fujimoto: [0043], Fig. 4C; [As depicted in Fig. 4C, the seal member 21 is shown to span across the space between the optoacoustic sensor (represented by conversion unit 19) and the contact element (represented by compression plate 17).]), thereby sealing said space (“space 22”) so that the optoacoustic sensor or at least a part of the optoacoustic sensor (“conversion unit 19”), the contact element (“compression plate 17”), and the flexible membrane of the seal (“seal member 21”) form a closed deformable ("material such as rubber, a porous material (sponge), leather and resin may be used as the seal member 21" Fujimoto: [0042]) compartment ("space 22 for holding lubricant between the compression plate 17 and the conversion unit 19 is formed by the seal member 21" Fujimoto: [0034], Fig. 1) that adapts to the movement of the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element ("probe 16 is moved along the compression plate 17 by a drive unit 18 a" Fujimoto: [0040], Figs. 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the acoustic wave measuring apparatus as taught by Fujimoto. One of ordinary skill in the art would have been motivated to make this modification because "since the space 22 filled with the lubricant is formed by enclosing the periphery of the conversion unit 19 by the seal member 21, the adhesiveness between the conversion unit 19 and the compression plate 17 may be kept even when stable measurement is possible" (Fujimoto: [0050]). Additionally, "it becomes easy to let the bubble out from between the conversion unit 19 and the compression plate 17 along the inclination when the bubble enters the lubricant" (Fujimoto: [0043]).

Regarding claim 3, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The probe according to claim 1, as described above. 
	Nakajima further discloses: 
comprising a light guide ("light waveguide unit 105" Nakajima: [0099], Fig. 1) having a proximal end and a distal end ([The proximal end of the light waveguide unit 105 is where it attaches to the light source 100, and the distal end of the light waveguide unit 105 is where it attaches to the light emitting unit 106.]) and configured to guide electromagnetic radiation coupled into the proximal end to the distal end of the light guide ("Light is transmitted from the light source 100 to the object 111 by the light waveguide unit 105 and the light emitting unit 106" Nakajima: [0099]), the distal end of the light guide corresponding to or being coupled to the light-emitting element ([As shown in Fig. 1, the distal end of the light guide 105 attaches to (is coupled to) the light emitting unit 106 (representing the light-emitting element).]) which is located in the axis of symmetry of the ultrasonic transducer ([As shown in the annotated version of Fig. 1, the light emitting unit 106 is located directly in the center of the axis of symmetry.]).

Regarding claim 10, the combination of Nakajima, Kyono, and Fujimoto discloses: 
a probe according to claim 1, as described above. 
	Nakajima further discloses: 
a system or an apparatus" Nakajima: [0167]) for optoacoustic imaging ("photoacoustic imaging technology" Nakajima: [0004]) of an object, comprising:
a controller ("photoacoustic apparatus also includes a control unit 115" Nakajima: [0057]) configured to control the scanner ("control unit 115 supplies ... control signals for the scanning mechanism 114" Nakajima: [0057]) to cause a movement of the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element ("scanning mechanism 114 moves the probe 102 and light irradiation spot relative to the object 111 to collect the analog reception signals at a plurality of scanning positions" Nakajima: [0066]), and
a processor ("signal processing unit 112" Nakajima: [0055]) configured to generate optoacoustic images based on detection signals ("information on the inside of the object generated by the signal processing unit 112 is output to an image display unit 116 as image data" Nakajima: [0058]) generated by the optoacoustic sensor upon detection of the acoustic waves ("photoacoustic waves are received by a transducer, and the received signals are analyzed in a processing apparatus to acquire optical specific values for the inside of the object in the form of image data" Nakajima: [0004]).

Regarding claim 12, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The system according to claim 10, as described above.  
	Nakajima further discloses: 
wherein the controller ("photoacoustic apparatus also includes a control unit 115" Nakajima: [0057]) is configured to position an acoustic focus point of the optoacoustic sensor at an acoustic focus point depth ("outputs reception signals in a time series by focusing and receiving photoacoustic waves. The conversion element 101 preferably includes such an acoustic lens as focuses an acoustic wave" Nakajima: [0055]) which is within an imaging depth range (Δz) ([As shown in Nakajima's Fig. 1, the .


Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Kyono and Fujimoto, as detailed with respect to claim 1, further in view of Razansky et al. (EP 2742853 A1, hereinafter "Razansky").

Regarding claim 2, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The probe according to claim 1, as described above. 
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
further comprising a housing having:
a first housing portion enclosing the optoacoustic sensor and the seal, the first housing portion having a distal end and a proximal end, wherein the contact element is provided at the distal end of the first housing portion; and
a second housing portion adjoining the proximal end of the first housing portion and having a lateral housing section extending along a lateral dimension of the contact element, the lateral housing section enclosing at least a part of the scanner;
wherein the lateral housing section is preferably dimensioned and shaped such that it can be held in or by the hand.

further comprising a housing ("handheld device 1 comprises an essentially cylindrical or cone-shaped body 2" Razansky: [0037], Fig. 1) having:
a first housing portion ([The first housing portion is represented by the cavity 8, which is the portion disposed between the first surface 3 and the cover element 7.]) enclosing the optoacoustic sensor and the seal ("body 2 including the first surface 3 with the detector elements 4 is sealed such that a closed cavity 8 is formed" Razansky: [0045], Fig. 2; [The optoacoustic sensor is represented by the detector elements 4, and the sealing element is represented by the cavity 8, as both the detector elements and cavity are enclosed in the first housing portion.]), the first housing portion having a distal end ("At a distal end of the handheld device 1 corresponding to the front side of the body 2 a cover element 7 is provided" Razansky: [0045], Fig. 2) and a proximal end ("first surface 3 is a curved surface" Razansky: [0043], Fig. 2; [The cover element 7 represents the distal end of the first housing portion, and the first surface 3 represents the proximal end of the first housing portion.]), wherein the contact element is provided at the distal end of the first housing portion ("cover element is provided on a distal end of the handheld device" Razansky: [0021]); and
a second housing portion adjoining the proximal end of the first housing portion ("body 2 having a front side at which a first surface 3 is provided" Razansky: [0037], Fig. 2; [The second housing portion (represented by the diagonally striped area within body 2) adjoins the proximal end of the first housing portion (represented by the first surface 3).]) and having a lateral housing section extending along a lateral dimension of the contact element ("detector elements 4 located at a circumferential edge of the first surface 3" Razansky: [0050], Figs. 2-3; [The lateral housing section is the edge or side of the body 2, 
wherein the lateral housing section is preferably dimensioned and shaped such that it can be held in or by the hand ("The term "handheld device" within the meaning of the present invention relates to any optoacoustic imaging device which is adapted for being seized and held by clasping with fingers and/or a hand in order to position the handheld device onto an object under investigation and/or to move the handheld device by hand relative to the object under investigation" Razansky: [0009]).

    PNG
    media_image2.png
    389
    329
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the handheld device and method for volumetric real-time optoacoustic imaging 

Regarding claim 7, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The probe according to claim 3, as described above. 
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
the ultrasonic transducer comprising a central bore located in the axis of symmetry of the ultrasonic transducer, wherein the distal end of the light guide is located in the central bore.
However, in a similar invention in the same field of endeavor, Razansky teaches a handheld device and method for volumetric real-time optoacoustic imaging of an object (Title), including an irradiation unit for irradiating an object with electromagnetic radiation, in particular light, and a detector unit for detecting acoustic, in particular ultrasonic, waves which are generated in the object (Abstract): 
the ultrasonic transducer comprising a central bore located in the axis of symmetry of the ultrasonic transducer ("in particular around the center line 5 of the first surface 3, an aperture is provided in which a light guide 6, e.g. a fiber bundle, is arranged for guiding light generated by a light source" Razansky: [0042]), wherein the distal end of the light guide is located in the central bore ("light emitting element and/or a light guide, in particular a fiber bundle, which is fed through at least one aperture provided in the first surface" Razansky: [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the handheld device and method for volumetric real-time optoacoustic imaging 

Regarding claim 8, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The probe according to claim 1, as described above. 
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
the ultrasonic transducer being transparent to the electromagnetic radiation and being arranged between the distal end of the light guide and the contact element.
However, in a similar invention in the same field of endeavor, Razansky teaches a handheld device and method for volumetric real-time optoacoustic imaging of an object (Title), including an irradiation unit for irradiating an object with electromagnetic radiation, in particular light, and a detector unit for detecting acoustic, in particular ultrasonic, waves which are generated in the object (Abstract): 
the ultrasonic transducer being transparent to the electromagnetic radiation ("transparent for at least a part of the electromagnetic radiation" Razansky: [0021]; "optically transparent medium" Razansky: [0045]; “transparent membrane is used to enclose the active detection surface while the volume inside the membrane is filled with matching fluid, e.g. water, in order to facilitate optimal acoustic coupling to the imaged object” Razansky: [0021]; [The transparent membrane and acoustic coupling medium are both a part of the ultrasonic transducer, and are transparent to electromagnetic radiation “to allow efficient coupling of opto-acoustically generated waves to the ultrasonic detector elements” (Razansky: [0031])].) and being arranged between the distal end of the light guide and the contact element ("facilitates transmission of the optoacoustic waves while preventing a direct contact of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the handheld device and method for volumetric real-time optoacoustic imaging of an object as taught by Razansky. One of ordinary skill in the art would have been motivated to make this modification because "cover element is acoustically and optically matched to the object for an optimal transmission of electromagnetic radiation, in particular light, and the generated acoustic waves. This helps avoiding or at least minimizing losses due to light reflections or reflections of acoustic waves at boundaries between the cover element and the object as well as between the cover element and the coupling medium" (Razansky: [0023]).

Regarding claim 9, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The probe according to claim 1, as described above. 
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
the focused ultrasonic transducer comprising a sensitive surface, which is sensitive to acoustic waves, and an acoustic focal point, the distance of the acoustic focal point to the sensitive surface being larger than the distance between the sensitive surface and the contact element.
However, in a similar invention in the same field of endeavor, Razansky teaches a handheld device and method for volumetric real-time optoacoustic imaging of an object (Title), including an 
the focused ultrasonic transducer comprising a sensitive surface ("front side at which a first surface 3 is provided" Razansky: [0037]), which is sensitive to acoustic waves ("maximal detection sensitivity and appropriate orientation of the ultrasonic transducers (maximal tomographic coverage) are essential" Razansky: [0032]), and an acoustic focal point ("intersection point M, which is located in a region of interest ROI within the object 10" Razansky: [0050], Fig. 3; [The intersection point M, which is the intersection of the convergence of dashed lines 12 and 13, represents the acoustic focal point.]), the distance of the acoustic focal point to the sensitive surface being larger than the distance between the sensitive surface and the contact element ([As shown in Razansky's Figs. 2 and 3, the distance of the acoustic focal point (intersection point M) to the sensitive surface (first surface 3) is clearly larger than the distance between the sensitive surface (first surface 3) and the contact element (cover element 7).]).

    PNG
    media_image3.png
    384
    247
    media_image3.png
    Greyscale

.

Claims 4, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Kyono and Fujimoto, as detailed with respect to claims 1 and 3, further in view of Maris et al. (US 2006/0272419 A1, hereinafter "Maris").

Regarding claim 4, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The probe according to claim 3, as described above, 
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
wherein the light guide exhibits a numerical aperture larger than or equal to 0.3. 
However, in a similar invention in the same field of endeavor, Maris teaches methods and apparatus suitable for use in instruments in which sound waves are used to perform imaging operations generated by an opto-acoustic process: 
wherein the light guide exhibits a numerical aperture larger than or equal to 0.3 ("a lens of numerical aperture 0.73" Maris: [0008]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the opto-acoustic methods and apparatus for performing high resolution acoustic imaging as taught by Maris. One of ordinary skill in the art would have been motivated to make this modification because "[to] achieve a high resolution, it is necessary to work at the highest possible frequency with a large numerical aperture" (Maris: [0008]). 

Regarding claim 6, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The probe according to claim 3, as described above. 
Nakajima further discloses: 
an illumination source ("Light is transmitted from the light source 100" Nakajima: [0099]) configured to generate the electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave" Nakajima: [0037]), and
focusing optics ("optical lens may be adopted which focuses light radiated" Nakajima: [0100]; "optical element such as an optical lens, a mirror, or an optical fiber may be used" Nakajima: [0099]) configured to couple the electromagnetic radiation generated by the illumination source into the proximal end of the light guide ("Light is transmitted from the light source 100 to the object 111 by the light waveguide unit 105 and the light emitting unit 106" Nakajima: [0099]). 
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
wherein the focusing optics comprise a numerical aperture of at least 0.25, preferably of at least 0.3.
However, in a similar invention in the same field of endeavor, Maris teaches methods and apparatus suitable for use in instruments in which sound waves are used to perform imaging operations generated by an opto-acoustic process: 
wherein the focusing optics comprise a numerical aperture of at least 0.25, preferably of at least 0.3 ("a lens of numerical aperture 0.73" Maris: [0008]).


	Regarding claim 15, the combination of Nakajima, Kyono, and Fujimoto discloses: 
	a system according to claim 10, as described above. 
	Nakajima further discloses: 
A method for controlling a system ("control method for the object information acquiring apparatus" Nakajima: [0036]) according to claim 10, the method comprising:
controlling the scanner ("control unit 115 supplies ... control signals for the scanning mechanism 114" Nakajima: [0057]) to move the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element to a plurality of positions ("scanning mechanism 114 moves the probe 102 and light irradiation spot relative to the object 111 to collect the analog reception signals at a plurality of scanning positions" Nakajima: [0066]);
controlling the optoacoustic sensor to emit electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave generated in the object" Nakajima: [0037]);
controlling the optoacoustic sensor to detect acoustic waves ("information is generated using reception signals resulting from reception of photoacoustic waves" Nakajima: [0037]) generated in the object in response to irradiating the object with the electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave generated in the object" Nakajima: [0037]) and 
controlling the processor ("signal processing unit 112" Nakajima: [0055]) to generate at least one optoacoustic image ("information on the inside of the object generated by the signal processing unit 112 is output to an image display unit 116 as image data" Nakajima: [0058]) based on the detection signals ("photoacoustic waves are received by a transducer, and the received signals are analyzed in a processing apparatus to acquire optical specific values for the inside of the object in the form of image data" Nakajima: [0004]).
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
while the optoacoustic sensor is being moved or located at the plurality of positions.
However, in a similar invention in the same field of endeavor, Maris teaches methods and apparatus suitable for use in instruments in which sound waves are used to perform imaging operations generated by an opto-acoustic process: 
while the optoacoustic sensor is being moved or located at the plurality of positions ("acoustic lens is moved laterally above the surface of the sample so that the acoustic focus is directed to different points on the surface" Maris: [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the opto-acoustic methods and apparatus for performing high resolution acoustic imaging as taught by Maris. One of ordinary skill in the art would have been motivated to make this modification because of "the ability to precisely control the movement of the opto-acoustic transducer assembly" (Maris: [0052]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Kyono and Fujimoto, as detailed with respect to claims 1 and 3, further in view of Pelivanov et al. (US 2017/0115110 A1, hereinafter "Pelivanov"). 

Regarding claim 5, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The probe according to claim 3, as described above. 
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
the light guide comprising a coil section in which the light guide is coiled.
However, in a similar invention in the same field of endeavor, Pelivanov teaches a compact and portable apparatus for measuring properties of objects utilizing a fiber optic interferometer (Abstract), that is "ideal to probe materials with a delicate surface and for biomedical applications where certain limitations are imposed on optical power" (Pelivanov: [0030]): 
the light guide comprising a coil section in which the light guide is coiled ("optical fiber coils 504" Pelivanov: [0026], Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the apparatus for measuring properties of objects as taught by Pelivanov. One of ordinary skill in the art would have been motivated to make this modification because "Sensitivity of the apparatus may be enhanced by implementing the interferometer core with fiber optic components including polarization maintaining optical fiber" (Pelivanov: [0005]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Kyono and Fujimoto, as detailed with respect to claims 1 and 10, further in view of Razansky and Huang et al. (US 2015/0178959 A1, hereinafter “Huang”). 

Regarding claim 11, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The system according to claim 10, as described above.  
	Nakajima further discloses: 
wherein the processor ("signal processing unit 112" Nakajima: [0055]) is configured to generate the optoacoustic image ("photoacoustic waves are received by a transducer, and the received signals are analyzed in a processing apparatus to acquire optical specific values for the inside of the object in the form of image data" Nakajima: [0004]).  
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
configured to generate the optoacoustic image using a weighted back-projection of the detection signals, taking into account a sensitivity field of the optoacoustic sensor, in particular of the single focused ultrasonic transducer.
However, in a similar invention in the same field of endeavor, Razansky teaches a handheld device and method for volumetric real-time optoacoustic imaging of an object (Title), including an irradiation unit for irradiating an object with electromagnetic radiation, in particular light, and a detector unit for detecting acoustic, in particular ultrasonic, waves which are generated in the object (Abstract): 
configured to generate the optoacoustic image ("device for optoacoustic imaging of an object" Razansky: Abstract), taking into account a sensitivity field of the optoacoustic sensor, in particular of the single focused ultrasonic transducer ("preferred that the size of the detector elements and/or the frequency response of the detector elements and/or the shape of the detector elements and/or the detection sensitivity of the detector elements and/or the directivity of the detector elements and/or the orientation of the normal to the surface of the detector elements is chosen such that an effective angular coverage of the detector elements around a region of interest is maximized" Razansky: [0025]).

The combination of Nakajima, Kyono, Fujimoto, and Razansky is not being relied upon for teaching: 
configured to generate the optoacoustic image using a weighted back-projection of the detection signals. 
	Please note that the combination of Nakajima and Razansky discloses generating an optoacoustic image, as described above. The feature of this limitation that is not disclosed by the combination of Nakajima and Razansky is the use of a weighted back-projection. Huang is being relied upon for the teaching of the weighted back-projection. 
	However, in a similar invention in the same field of endeavor, Huang teaches a method for producing an image with a photoacoustic imaging system, including scanning an object with a plurality of light beams, detecting a plurality of acoustic signals produced by the light beams, and generating a reconstructed image from the plurality of acoustic signals by filter backprojection (FBP) that utilizes a weighted ramp filter: 
configured to generate the optoacoustic image using a weighted back-projection of the detection signals (“photoacoustic image reconstruction of the geometry of FIG. 2 using weighted filtered backprojection (FBP)” Huang: [0007]). 
. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Kyono and Fujimoto, as detailed with respect to claims 1 and 10, further in view of Henning et al. (US 2012/0296187 A1, hereinafter "Henning").

Regarding claim 13, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The system according to claim 10, as described above.  
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
further comprising an alignment assembly configured for being attached to a surface of the object, 
the alignment assembly having a contact surface configured to be brought into contact with the object, an alignment body, and a docking element, in particular a recess, configured to receive the contact element of the probe.
However, in a similar invention in the same field of endeavor, Henning teaches devices, systems, and methods for obtaining a sample (Title), including a skin attachment platform to assist with aligning and mounting a device to the skin surface of a patient (Henning: [0047]): 

the alignment assembly having a contact surface configured to be brought into contact with the object (“bottom or skin-contacting surface 206 of skin attachment ring 202 is configured to engage with and attach to the skin surface” Henning: [0047]), an alignment body (“shaft 104” Henning: [0047]), and a docking element (“central opening 204” [0047]), in particular a recess, configured to receive the contact element of the probe ("skin attachment platform 200 of FIG. 2A may be in the form of an annular ring 202 in which a central opening 204 is configured and dimensioned to receive shaft 104" Henning: [0047]; [Thus, Henning's skin attachment platform (representing the alignment assembly) has a central opening 204 (representing the docking element in the form of a recess) which receives the skin-contacting surface 106b of shaft 104 (representing the contact element of the probe).]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the method of positioning a sensor as taught by Henning. One of ordinary skill in the art would have been motivated to make this modification because the skin attachment platform and the sensor can "function cooperatively to enable selective positioning" (Henning: [0020]), thereby allowing the device to be maintained "in a stable, fixed position" (Henning: [0047]). 

Regarding claim 14, the combination of Nakajima, Kyono, and Fujimoto discloses: 
The system according to claim 13, as described above.  
The combination of Nakajima, Kyono, and Fujimoto is not being relied upon for teaching: 
wherein the contact surface has glue disposed thereon. 

wherein the contact surface has glue disposed thereon ("such as by means of a strap member (not shown) or an adhesive layer or pad 208" Henning: [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the method of positioning a sensor as taught by Henning. One of ordinary skill in the art would have been motivated to make this modification because the skin attachment platform and the sensor can "function cooperatively to enable selective positioning" (Henning: [0020]), thereby allowing the device to be maintained "in a stable, fixed position" (Henning: [0047]).  

Response to Arguments
Applicant provides the following arguments: 

Applicant submits that Nakajima does not disclose a flexible membrane spanning across the space between the “conversion element” and the bottom surface of the container to create a sealed space with the conversion element, bottom surface of the container, and a flexible membrane. Applicant has amended claim 1 to recite and emphasize these features. 

	In response, Examiner respectfully submits that Applicant’s arguments – strictly regarding Nakajima not disclosing a flexible membrane spanning across the space between the conversion element and the bottom surface of the container to create a sealed space with the conversion element, bottom surface of the container, and a flexible membrane – are persuasive. Examiner respectfully submits that Nakajima is not being relied upon for teaching a flexible membrane spanning across the space, and further submits that in light of the amendments to independent claim 1, a new ground of rejection is made under 35 U.S.C. over Nakajima in view of Kyono and Fujimoto. 

	
Applicant further argues the following: 

Applicant submits that even if one were to combine Razansky with Nakajima, the claimed invention would not be obvious as Razansky fails to disclose or suggest that the detector unit, a contact element, and the membrane of the seal form a closed deformable compartment that adapts to a scanning movement of the detector relative to the contact element along one lateral dimension of the contact element. 
	Applicant submits that since claim 1 expressly lists three separate components, the contact element (4), the seal (11), and the optoacoustic sensor (3), as defining a closed compartment/space, Razansky must also include each component separately, and submits that the same structure in a prior art device cannot be used to account for multiple structures in the claimed invention. Applicant submits that while Razansky discloses the contact element (7) as being a flexible membrane, Razansky cannot contain both the seal and the contact element, since claim 1 defines the contact element as being "brought close to or into contact with the object," and the seal as "spanning across the space between the optoacoustic sensor and the contact element." Applicant submits that thus, Razansky must also show a membrane between the contact element (7) and the detection element (4). However, Applicant submits that Razansky cannot be interpreted to disclose both a flexible membrane and the contact element (7), because as described at paragraph [0050] of Razansky, detection elements (4) are 
	Furthermore, Applicant submits that one component of Razansky may not be equated to two separate components of claim 1, meaning that the contact element of Razansky may not be interpreted as teaching both the contact element and the flexible membrane of claim 1. Applicant submits that as stated above, a single structure in a prior art device may not be used to account for multiple structures in the claimed device. As such, Applicant submits that the contact element of Razansky may not be interpreted as teaching both the contact element and the flexible membrane of claim 1.
	Additionally, Applicant submits that even assuming that the element (7) as taught by Razansky was considered (which it was not) to equate to two separate components of claim 1, namely both the contact element and the flexible membrane of the seal, Razansky would fail to disclose that the closed deformable compartment (which is formed by the optoacoustic sensor or at least a part of the optoacoustic sensor, the contact element, and the flexible membrane of the seal) adapts to the movement of the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element. Applicant submits that this is because Razansky is silent regarding a possible movement of the sensor (3) relative to a section of the element (7), which contacts the object (10), in a lateral dimension of the object-contacting section of the element (7), i.e., in a dimension which would be essentially parallel to the surface of the object (10). 

In response, Examiner respectfully submits that Applicant’s arguments with respect to the rejection of claim 1 in view of Razansky have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument directly above. Examiner respectfully submits that Razansky is no longer being relied upon for the rejection of claim 1, and thus, the above arguments regarding Razansky are moot. 
Examiner further respectfully submits that each of the claimed features are taught by the new ground of rejection, as clearly detailed in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant further submits that Razansky teaches that when volumetric imaging is performed by scanning, it cannot be done in real time. Applicant submits that the 

	In response, while Razansky is no longer being relied upon for the rejection of independent claim 1, Examiner respectfully submits that Razansky does not teach away from using scanning devices, as Razansky discloses that “Equation 2 establishes a very fast reconstruction strategy, which is suitable for displaying the resulting images in real-time during the hand-held scanning procedure” ([0059]). This disclosure, as well as the fact that Razansky is directed to a method for optoacoustic imaging of an object, would allow one of ordinary skill in the art to considered combining Razansky with another photoacoustic scanning device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guder et al. (US 2021/0298671 A1, hereinafter “Guder”) teaches “a component for use in a transducer arrangement [that] includes a flexible membrane that defines a contact surface” (Abstract). In addition to the contact surface being a flexible membrane, Guder also teaches that a transducer 10 is mounted/attached to a recess 5 of a transducer surface 4, and that the transducer surface is also flexible (“transducer 10 is placed on top of the transducer surface 4 and enclosed by pouring and curing silicone, or any other flexible material, on top of it, to facilitate providing flexibility and stretchability to the transducer arrangement 9” Guder: [0090]). In Guder’s invention, both the contact surface 2 and the transducer surface 4 include a flexible membrane material. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793